Case 1:17-cr-00630-ER Document 344-1 Filed 12/07/20 Page 1 of 3




                               
                               
                               
                               
                               
                               
                               
                               
                               
                               


           (;+,%,7$
                                                                  
                               
        Case
         Case1:17-cr-00630-ER
              1:17-cr-00630-ER Document
                                Document318 Filed
                                         344-1    09/01/20
                                                Filed        Page
                                                      12/07/20    1642ofof165
                                                                Page       3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
                                                               :
UNITED STATES OF AMERICA
                                                               :    POST-CONVICTION
                    - v. -                                          RESTRAINING ORDER
                                                               :
MARK S. SCOTT,                                                      17 Cr. 630 (ER)
                                                               :
                  Defendant.
                                                               :
---------------------------------------------------------------x


        Upon the Indictment, S10 17 Cr. 630 (ER), and the conviction of defendant MARK S.

SCOTT (the “defendant”), and the application of AUDREY STRAUSS, Acting United States

Attorney for the Southern District of New York, by Nicholas Folly, Assistant United States

Attorney, of counsel, pursuant to the All Writs Act, 28 U.S.C. § 1651(a);

        IT IS HEREBY ORDERED that:

        The defendant and all attorneys, agents, employees, and anyone acting on his behalf, and

all persons or entities, acting in concert or participation with any of the above, shall not take any

action prohibited by this Order; and

        IT IS HEREBY FURTHER ORDERED that the defendant, his attorneys, agents,

employees, and anyone acting on their behalf, and all persons or entities acting in concert or

participation with any of the above, and all persons and entities having actual knowledge of this

order, shall not, directly or indirectly, transfer, sell, assign, pledge, hypothecate, encumber, or

dispose of in any manner; cause to be transferred, sold assigned, pledged, hypothecated,

encumbered, disposed of in any manner; or take, or cause to be taken, any action that would have

the effect of depreciating, damaging, or in any way diminishing the value of the following

property, except as approved by the Court and the Government:
       Case
        Case1:17-cr-00630-ER
             1:17-cr-00630-ER Document
                               Document318 Filed
                                        344-1    09/01/20
                                               Filed        Page
                                                     12/07/20    1653ofof165
                                                               Page       3




all right, title and interest of MARK S. SCOTT, the defendant, in any and all property, or

interests property, held in the name of, or for the benefit of, MARK S. SCOTT (collectively, the

“Assets”).

       IT IS HEREBY FURTHER ORDERED that:

       The defendant shall not use or permit the Assets to be used for any illegal activity, or in

any manner that would invalidate insurance on the Assets or diminish the value of the Assets,

neither shall they cause any alteration to the Assets without the prior written consent of the

United States Attorney’s Office.

       IT IS HEREBY FURTHER ORDERED that this Restraining Order shall be binding

upon the defendant, his attorneys, agents and employees, and all persons in active concert or

participation with any of the above, or any other person having actual knowledge of this Order.

       IT IS HEREBY FURTHER ORDERED that service of a copy of this Order shall be

made forthwith on the defendant’s attorneys by electronic mail following the filing of this

Restraining Order.



Dated: New York, New York
       _____________, 2020


                                                      SO ORDERED:


                                                      ____________________________________
                                                      THE HONORABLE EDGARDO RAMOS
                                                      UNITED STATES DISTRICT JUDGE
